Bullard, J.
The plaintiffs, alleging that they are the owners of two tracts of land in the parish of St. Mary, complain that William Doughty has committed trespass on the same, by cutting trees of great value, particularly a large quantity of live oak, to their damage $2,000, for which they sue.
The defendant answered by a general denial. There was judgment in his favor, and Banks, one of the plaintiffs, has appealed.
The evidence shows, that the defendant purchased live oak timber of certain persons who had settled upon the land claimed by the plaintiffs; but there is no evidence that they were informed of the plaintiffs’ title. They had been left in quiet possession ; and the sale by which the plaintiffs acquired their title does not appear ever to have been recorded in the parish in which the land is situated; nor is any knowledge of the plaintiffs’ title brought home to the defendant, who contracted with those settlers to supply him with timber.

Judgment affirmed.